﻿On behalf of the
Government and people of the Republic of Suriname, I
would at the outset like to take this opportunity to
extend to you, Sir, a fellow brother of the Caribbean,
and to the other members of the Bureau my sincere
congratulations on your unanimous election to guide
the fifty-eighth session of the General Assembly.
Suriname shares in the satisfaction experienced
by the Caribbean region. We are convinced that, given
your vast diplomatic experience and skills, you will be
able to guide the affairs of the fifty-eighth session of
the General Assembly in a most effective manner. In
this regard, I can assure you that Suriname will support
you in every possible way.
My delegation would also like to express its
gratitude to Mr. Jan Kavan, the President of the
General Assembly at its fifty-seventh session, for the
manner in which he chaired the affairs of this organ.
We wish him well in his future endeavours.
Likewise, my Government would like to reiterate
its support for Secretary-General Kofi Annan. His
dedication to the goals and spirit of the Organization
has been exemplary and has served him well in
protecting the interests of humanity.
My Government strongly deplores the atrocious
terrorist attack on the United Nations headquarters in
Baghdad. Our thoughts are with the Secretary-General
and with the bereaved families of those who perished
as a result of the incident. We especially mourn the
demise of Sergio Vieira de Mello, a dedicated United
Nations staff member who laboured for the benefit of
many troubled societies.
The opportunities that arise from developments in
the world today are, unfortunately, not within reach of
all the world’s children. This world order, which is
well-developed on the one side, copes with serious
development setbacks in the economic and social
sectors on the other. Economic downfalls, declining
health services and the persistence of an international
non-supportive environment are all circumstances that
affect the ability of Governments, in particular in the
developing countries, to adequately implement policies
that are required. There exists a wider disparity
between the haves and the have-nots, not only in
economic terms, but also in terms of opportunities
offered by the rapid development in the digital sector.
Globalization can become an avenue to global
development only if it becomes all-inclusive and
assumes a human face.
This idea was behind the sense of urgency and
understanding that participants in the global
consultative process for development cooperation
brought to the meetings in Doha, Monterrey and
Johannesburg. These meetings generated the needed
political commitment and momentum, as did the
Millennium Summit, at the highest political level. We
must maintain this momentum and continue to
5

demonstrate the political will and energy to implement
the decisions carefully drafted at these meetings.
To accelerate progress towards these goals, there
is a need for a set of policies that generate stronger
economic growth, complemented by action to enhance
the capabilities of poor people to participate in growth
and to access key social services. As agreed in Doha
and in Monterrey, these efforts should enjoy stronger
support from the international community, in particular
through increased market access for developing
countries.
My Government also holds the view that it is
necessary for all relevant actors to continue to be
involved in the process that should lead to the
coordinated and integrated implementation of the
outcomes of these meetings. Such an approach should
put us on a path of economic and social development
that reduces poverty and works for all the world’s
peoples.
International peace and security predominantly
occupy the international agenda. The maintenance of
international peace and security is a major concern of
the international community, as declining security
affects the protection of human rights and the very
existence of all human beings. It is therefore important
that global security be based on a secured and just
framework that promotes the peaceful coexistence of
all States. The Government of Suriname is of the
considered view that the United Nations and its Charter
offer the best guarantee for the maintenance of
international peace and security. Abidance by the
security framework laid down in the Charter is
therefore of utmost importance.
Declining security affects every member of the
international community. It is therefore essential to
increase the involvement of the general membership of
the Organization in the agenda and work of the
Security Council, while an increase in the membership
of the Council should reflect the international political
and economic realities and security needs of
contemporary global society.
The principle of human-centred security might
offer the best possible and most effective road to travel
in order to meet the security needs of today’s world. A
commitment to human-centred security will generate
more integrated international cooperation in many
related fields, from conflict prevention to disarmament,
including respect for the rule of law and for human
rights.
The United Nations must continue to be
innovative in its search for effective ways and means to
increase global security. We must continue to argue for
more tolerance and understanding among peoples.
Suriname is one of the most ethnically varied nations
in the world, where people of different religions and
racial backgrounds live and work peacefully together,
and with a Government and Parliament in which
Hindus, Muslims, Christians and Jews form one front
to collectively work on the development of our country.
The dialogue among civilizations, in particular
among religions, must be encouraged. We must
furthermore seek to remove those circumstances that
give rise to situations that foster global insecurity. This
task must be given a central place in any overall
strategy to increase international peace and security.
Maintaining international peace and security must
increasingly become a common responsibility
involving all actors, Governments and peoples alike.
The restructuring of the United Nations must also
result in achieving a more effective General Assembly.
It is important that the General Assembly be
perceived by the general public as an important
international body contributing to its development and
prosperity. A restructured General Assembly, as the
sole universal deliberative body, must continue to
spearhead the debate on development, but must also
incorporate into its agenda other issues of a global
nature that are of special importance to humanity.
The common task ahead is to collectively work
towards sustainable human development and to create a
global society in which equity, equality and equal
rights and opportunities exist for all human beings and
extreme poverty can be eradicated. Achieving such a
global society requires the involvement, determination
and commitment of every Government, civil society
and business sector, as well as coordinated and
comprehensive actions by all these actors in the global
fight against poverty and injustice.


